DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Below is the Final Action on the Merits for claims 1 and 3 – 18.  Claim 2 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1, 3 – 12, 14 – 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Laluyaux (FR 2757815 A1) as further cited by Applicant.
Regarding Independent Claim 1, Mayer teaches a windshield wiper system (Fig. 1) comprising a windshield wiper (windshield wiper, 1) having a wiper blade (wiper blade, 6) with a near end (Annotated Fig. 2) and a far end (Annotated Fig. 2), the windshield wiper system (Fig. 1) being configured for performing a relative rotation of the wiper blade (6) between the far end (Annotated Fig. 2) and the near end (Annotated Fig. 2) of the wiper blade (6; Fig. 1), wherein a mechanism applying a force to the far end (Annotated Fig. 2) during a sweeping motion of the windshield wiper (1) bends the far end of the wiper blade (6) relative to the near end (Annotated Fig. 2; Paragraph [0022]).  
.  

    PNG
    media_image1.png
    247
    642
    media_image1.png
    Greyscale

Mayer does not explicitly teach the mechanism as applying a torque or twisting the far end of the wiper blade relative to the near end.
Laluyaux, however, teaches a windshield wiper system (Fig. 1) comprising a windshield wiper (1) having a wiper blade (3) and a mechanism applying a torque (ring gear, 21) to the far end during a 

    PNG
    media_image2.png
    965
    435
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a mechanism applying a torque to the far end during a sweeping motion of the windshield wiper twists the far end of the wiper blade relative to the near end, as taught by Laluyaux, to provide a device where the blade is securely installed in the device, to provide a wiper that moves the arm to compensate for the curvature of the windscreen, maintaining a more even pressure between the wiper blade and the windscreen.
Regarding Claim 3, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the mechanism is configured to perform the relative rotation of the wiper blade (6) regardless of whether the wiper blade (6) is in contact with a windshield (window, 2; Paragraph [0022]).  
Regarding Claim 4, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the mechanism (Fig. 2) comprises a stationary cam block (Fig. 2) having a cam profile (eccentric, 12), and an actuator arm (part, 10.1) moving along the cam profile (12) with the sweeping motion of the windshield wiper (1), wherein the cam profile (12) is shaped to pivot the actuator arm (10.1) in laterally outer ranges of the sweeping motion (Paragraph [0022]).  
Regarding Claim 5, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the actuator arm (10.1) is fixedly attached to a flexible rod (10.2 and 10.3) extending to the far end 
Regarding Claim 6, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the flexible rod (10.2 and 10.3) is bendable (paragraph [0020]; Figs. 2 and 3) and withstands twisting under a torque applied by the actuator arm (10.1; Figs. 2 and 3), wherein the actuator arm (10.1), by pivoting about a pivot angle, causes the flexible rod (10.2 and 10.3) to rotate at the far end of the wiper blade (6) and to twist the far end of the wiper blade (6) relative to the near end of the wiper blade (6) by an amount determined by the pivot angle of the actuator arm (10.1; Paragraph [0022]).  
Regarding Claim 7, Mayer, as modified, teaches the windshield wiper system (Fig. 1) further comprising a wiper arm (wiper arm, 5) configured to move the wiper (1) in the sweeping motion (Fig. 1), wherein the flexible rod (10.2 and 10.3) is rotatably supported by bearings (sliding guide, 14) disposed on the wiper arm (5).  
Regarding Claim 8, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the wiper blade (6) has a tilt determined by the wiper arm (5; Figs. 2 and 3), wherein only the far end (Annotated Fig. 2) of the wiper blade (6) is twisted relative to the tilt determined by the wiper arm (5; Fig. 3) and wherein the near end (Annotated Fig. 2) of the wiper blade (6) maintains the tilt determined by the wiper arm (5; Fig. 2).  
Regarding Claim 9, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the wiper arm (5) is composed of a short arm section (5.1) and a long arm section (5.2), the long arm section (5.2) being longer than the short arm section (5.1; Fig. 2), wherein the long arm section (5.2) is disposed between the short arm section (5.1) and the wiper blade (6; Fig. 2).  
Regarding Claim 10, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the long arm section (5.2) and the short arm section (5.1) are connected via a hinge (Annotated Fig. 2).  
Regarding Claim 11, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the hinge is a living hinge (Annotated Fig. 2).  
Regarding Claim 12, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein a tension spring acting between the long arm section (5.2) and the short arm section (5.1) biases the long arm section (5.2) toward a vehicle windshield (2) in an installed configuration (Paragraph [0020]).  
Regarding Claim 14, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the flexible rod (10.2 and 10.3) is composed of a plurality of connected parts (Fig. 2), wherein a universal joint connects two of the connected parts with each other (Paragraph [0020]).  
Regarding Claim 15, Mayer, as modified, teaches the windshield wiper system (Fig. 1) further comprising an end cap (bearing, 13) into which the flexible shaft (wiper shaft, 3) is non-rotatably inserted at the far end of the wiper blade (6; Fig. 1; Paragraph [0021]), wherein the end cap (13) is rigidly connected to the far end (Annotated Fig. 2) of the wiper blade (6).  
Regarding Claim 18, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the end cap (13) is secured to the flexible shaft (3) via a fastener (Paragraph [0021). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Laluyaux (FR 2757815 A1) as further cited by Applicant and Folberth et al. (U.S. Patent No. 1,695,326).
 Regarding Claim 5, Mayer, as modified, teaches all of the elements of claim 4 as discussed above. 
Mayer does not explicitly teach the windshield wiper system further comprising a wiper blade holder extending from the near end of the wiper blade to the far end of the wiper blade, the wiper blade holder being connected to the wiper arm at a wiper blade mount between the near end and the far end of the wiper blade, wherein the wiper blade holder includes a sleeve extending between the wiper blade mount and the far end of the wiper blade, and wherein the flexible rod extends through the sleeve with sufficient play to rotate inside the sleeve.  
Folberth, however teaches the windshield wiper system (Fig. 2) further comprising a wiper blade holder (7/11) extending from the near end of the wiper blade (Fig. 2) to the far end of the wiper blade (Fig. 2), the wiper blade holder (7/11) being connected to the wiper arm (5) at a wiper blade mount between the near end and the far end of the wiper blade (Fig. 2), wherein the wiper blade holder (7/11) includes a sleeve (Fig. 2) extending between the wiper blade mount and the far end of the wiper blade (8; Fig. 2), and wherein the flexible rod (16) extends through the sleeve (7/11) with sufficient play to rotate inside the sleeve (7/11; Fig. 2).  
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Laluyaux (FR 2757815 A1) as further cited by Applicant.
Regarding Claim 16, Mayer, as modified, teaches all of the elements of claim 15 as discussed above. 
Mayer further teaches the flexible shaft (3) and the end cap (13) form a connection but does not explicitly teach the wiper system wherein the flexible shaft and the end cap form a keyed connection.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a keyed connected as required by applicant since altering the connection type would not change the functionality of the device.  Further, changing the connection type is a modification that has been considered to be within the level of ordinary skill in the art.  Lastly, one of ordinary skill in the art would have expected Applicant’s invention to preform equally well with either the connection as taught my Mayer or the claimed key connection because both connections preform the same function of providing a fixed connection.
Regarding Claim 17, Mayer, as modified, teaches all of the elements of claim 15 as discussed above. 
Mayer does not explicitly teach the wiper system wherein the flexible shaft is glued or welded to the end cap, however, in regards to the "glued or welded to the end cap” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If .
Response to Arguments
Applicant's arguments filed September 23, 2021 in regards to rejected claims 1 –18 under 35 U.S.C 102 and 103 have been fully considered but they are persuasive; therefore the rejection has been withdrawn.
Although Mayer teaches a windshield wiper system with a mechanism applying a force, the reference fails to explicitly teach the mechanism applying a torque as required by amended claim 1.
Applicant's arguments filed September 23, 2021 in regards to amended claims 1 and 3 – 18 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Laluyaux.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723